OPINION
PER CURIAM.
This case came before the Supreme Court for oral argument on October 31, 1994, pursuant to an order that granted the petition for certiorari of the plaintiff, Jennie Ciam-brone, executrix of the estate of her husband, Armand Ciambrone, and that directed the plaintiff and the defendant, A, C and S, Inc., to show cause why the issues raised in the petition should not be summarily decided. The plaintiff seeks review of the denial by the Workers’ Compensation Court Appellate Division of the decedent’s petition for commutation.
After reviewing the memoranda submitted by the parties and after hearing the arguments of counsel, this court concludes that cause has not been shown and that the issues raised shall be decided at this time.
Employee Armand Ciambrone sustained a work-related injury in May 1986 and was paid workers’ compensation benefits for total disability until the time of his death in November 1990 from an illness unrelated to his work injury. Prior to his death, Armand Ciambrone and defendant’s insurer had negotiated a commutation agreement. The issue before us is whether the employee’s rights to the benefits under the commutation agreement continued after the employee’s death that occurred after the agreement was signed but prior to the hearing on the petition for commutation in the Workers’ Compensation Court.
Although this issue has not heretofore been addressed by this court, the resolution of the question is clearly directed by G.L. 1956 (1986 Reenactment) § 28-33-24, which states in pertinent part, “All payments of compensation under chapters 29 — 38, inclusive, of this title shall cease upon the death of the employee from a cause other than or not induced by the injury for which he is receiving compensation.”
Both parties in this case agree that decedent’s death was not caused by his work-related injury. The statute clearly requires that payments shall cease upon the death of an employee whose death was not the result of the injury for which he was compensated.
We concur with the determination of the Appellate Division that the benefits delineated in the commutation agreement did not survive the employee’s death and therefore, *1028the plaintiff executrix is not entitled to benefits.
Consequently, we deny the petition for cer-tiorari. The writ previously issued is quashed, and the judgment of the Appellate Division is affirmed. The papers in this case are remanded to the Workers’ Compensation Court with our decision endorsed thereon.